                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA                            FILED
                                 Norfolk Division




                                                                         CLERK, U.S. DISTRICT COURT
ROBERT BRUNELLE,                                                                NORFOLK. VA


                     Plaintiff,

      V.                                                   ACTION NO. 2:18cv290


NORFOLK SOUTHERN RAILWAY CO.,

                     Defendant.




                                      ORDER


      This      matter   comes   before   the    court    on    Plaintiff,          Robert

Brunelle's (""Brunelle"), Motion to Reopen Case, to Enforce the

Settlement Agreement, and for Attorneys' Fees and Costs related

thereto, ECF No. 47.             Defendant, Norfolk Southern Railway Co.

(^'Norfolk       Southern"),      filed    its     Response         in      Opposition,

ECF No. 48, and Brunelle filed his Reply, ECF No. 49.                          The Court

ordered that a motion hearing be scheduled, ECF No. 51, which

motion hearing was held on October 9, 2019, ECF No. 54.

      On July 15, 2019, the matter was referred to United States

Magistrate Judge Robert J. Krask pursuant to the provisions of

28   U.S.C. § 636(b)(1)(B)         and    Federal   Rule       of   Civil      Procedure

72(b),     to    conduct   necessary      hearings,       including         evidentiary

hearings,       if   necessary,     and   to     submit    to       the     undersigned

district     judge    proposed    findings of fact, if              applicable,          and
recommendations        for the      disposition       of   the     Motion       to      Reopen

Case.    Referral Order, EOF No. 50.

        By copy of the Magistrate Judge's Report and Recommendation

{''R&R"), filed on October 18, 2019, the parties were advised of

their right to file written objections to the findings and

recommendations        made    by   the    Magistrate      Judge      within      fourteen

(14) days from the date of the mailing of the R&R to the

objecting party.         R&R at 15-16, EOF No. 56.                No objections were

filed.


        The   court    ADOPTS   AND   APPROVES        IN   FULL    the    findings         and

recommendations set forth in the Magistrate Judge's thorough and

well-reasoned         R&R,    EOF   No. 56,     filed      on     October       18,      2019.

Accordingly, the         Plaintiff,        Brunelle's      Motion       to    Reopen       the

Case, to Enforce the Settlement Agreement, and for Attorneys'

Fees and Costs, ECF No. 47, is DENIED IN PART as to enforcement

of any settlement agreement, GRANTED IN PART as to reopening the

case, and DENIED AS MOOT as to any request for fees and costs.

        The   Clerk    is DIRECTED        to   send   a    copy    of    this    Order      to

counsel for all parties.

        IT IS SO ORDERED.                                     JsL
                                                  Rebecca Beach Smith
                                                  Senior United States District Judge
                                                  REBECCA BEACH SMITH
                                          SENIOR UNITED STATES DISTRICT JUDGE
November      5 -
              ^ ,     2019
